REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: There is no teaching or suggestion in the prior art of the claimed combination having regarding claim 1, the cover includes: a first cover that covers a lower portion of the opened side corresponding to a side of the shaft; and a second cover that covers an upper portion of the opened side above the first cover, and the at least one drain passage includes a drain passage formed by a clearance between the case and the second cover; there is no teaching or suggestion in the prior art of the claimed combination having regarding claim 5, the case includes a step or screen arranged above the at least one drain passage on an inner surface of the rear wall, and the step or screen extends obliquely upward above a position at which the step or screen intersects with a virtual straight line extending vertically downward from a lower end of the opening of the front wall; there is no teaching or suggestion in the prior art of the claimed combination having regarding claim 8, the at least one drain passage is bent to have a labyrinth structure within a thickness of the case so that an inside of the case is invisible from an outside of the case; there is no teaching or suggestion in the prior art of the claimed combination having regarding claim 10, the pedal includes a groove on an upper surface opposed to the front wall of the case, and the groove extends in an up-down direction.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICKY A JOHNSON/Primary Examiner, Art Unit 3656